Citation Nr: 0718661	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-40 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.   

In March 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  At the hearing, the veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  


FINDINGS OF FACT

1.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.

2.  The evidence received since the unappealed rating 
decision of September 1974 denying service connection for 
chondromalacia of the left knee is duplicative, cumulative, 
or redundant of the evidence previously of record or is not 
sufficient to raise a reasonable possibility of 
substantiating the claim.





CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active duty.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  New and material evidence has not been received to reopen 
the previously denied claim of entitlement to service 
connection for chondromalacia of the left knee.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim to reopen, the originating agency 
provided the veteran with the notice required under the VCAA 
and the implementing regulation, to include notice that he 
should submit any pertinent evidence in his possession, by a 
letter mailed in December 2004, prior to the initial 
adjudication of the.  The veteran was also provided with the 
requisite notice with respect to the disability-rating and 
effective-date elements of his claim in a March 2006 letter.  

The Court has recently held that, in claims to reopen, the 
duty to notify requires that the Secretary look at the bases 
for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The December 2004 VCAA letter is in compliance with 
the Court's holding in Kent.  The letter specifically 
informed the veteran of the type of evidence that was lacking 
in the prior denial and of the type of evidence that is 
necessary to reopen the claim.  In addition, the letter 
advised the veteran of the elements necessary to establish 
service connection.  Therefore, the Board is satisfied that 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

In regard to VA's duty to assist, the Board notes that VA has 
no obligation to provide a VA examination until new and 
material evidence has been presented.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2006).  The record reflects that the 
veteran's service medical records could not be obtained from 
the National Personnel Records Center, in St. Louis, 
Missouri, as they are presumed to have been destroyed in the 
1973 fire at that facility.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim to reopen by 
the originating agency were insignificant and non-prejudicial 
to the veteran.  

As for the tinnitus claim, the record reflects that the 
veteran has been provided all required notice, to include 
notice with respect to the disability-rating and effective-
date elements of the claim.  The Board has determined that 
the evidence currently of record is sufficient to 
substantiate this claim.  Therefore, no further development 
with respect to this claim is required under 38 U.S.C.A. 
§§ 5103, 5103A or 38 C.F.R. § 3.159.

Accordingly, the Board will address the merits of the service 
connection claim as well as address the claim to reopen.  

Service Connection

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran maintains that he has tinnitus due to exposure to 
acoustic trauma in service.  He is currently service-
connected for bilateral hearing loss based on in-service 
noise exposure.

The June 2006 VA examination report notes that when asked the 
date of onset of the veteran's tinnitus, he replied, "over 
20 years ago."  The examiner then acknowledged that it was 
not possible to determine the etiology of tinnitus using 
current clinical technologies, and noted that the etiology 
was typically inferred from the patient's history.  The 
examiner reiterated that the veteran reported "the onset of 
tinnitus as over 20 years ago."  The examiner then opined 
that "[g]iven the onset of the tinnitus over 20 years after 
the veteran was released from military service, it is not 
likely that his tinnitus is related to his military noise 
exposure."  

According to the examination report, the veteran did not 
report the onset of his tinnitus as occurring 20 years after 
his discharge from service, but rather, he reported the date 
of onset as occurring over 20 years ago.  Consequently, the 
VA examiner's opinion may rest on an inaccurate factual 
premise thereby lessening its probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  At the March 2007 Travel 
Board hearing, the veteran provided sworn testimony that the 
VA examiner misunderstood him and that he had experienced 
ringing in his ears in service and that he had experienced 
such ringing ever since service.  The veteran is competent to 
testify as to his experience of ringing in the ears in 
service and after service.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (providing that ringing in the ears is 
capable of lay observation).  The Board has found the 
veteran's testimony to be credible.  In addition, the medical 
evidence confirms that the ringing in the veteran's ears is 
due to tinnitus.  According to the VA examiner, the etiology 
of tinnitus is basically determined from the history provided 
by the person with tinnitus.  Therefore, the Board concludes 
that chronic tinnitus originated while the veteran was on 
active duty.  Accordingly, service connection is warranted 
for this disability.

New and Material Evidence

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108 (West 2002), which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

Analysis

The veteran claims that his left knee disability originated 
in service.  Service connection for chondromalacia of the 
left knee was denied by an unappealed rating decision in 
September 1974.  The RO denied the claim on the basis that 
there was no evidence of the left knee disorder prior to 
1973.  Therefore, the evidence failed to show that the 
disorder was incurred in or aggravated by service. 

The evidence then of record included private treatment 
records from Dr. W.R. and Dr. P.M. dated from November 1973 
to April 1974, which showed that the veteran was diagnosed 
with moderately severe chondromalacia of the patella of the 
left knee.  It was noted that the veteran reported that his 
left knee was symptomatic during service following long 
marches. 

In a form received by the RO in July 1974, the veteran 
reported that he received treatment for his disabilities, 
which included his knee, at a military dispensary at Fort 
Riley and at an Army Hospital in Nuremberg.

The veteran's claim to reopen was received in October 2004.  
No medical evidence has been received since the prior 
unappealed denial.  In a statement included with the December 
2005 substantive appeal, the veteran reported that he injured 
his left knee during basic training and was seen in the 
dispensary for this injury.  He also maintained that he 
received treatment for his left knee at a hospital in 
Nuremberg.  At the March 2007 Travel Board hearing, the 
veteran provided testimony that was similar to the 
information he provided in the aforementioned statement.

None of the evidence added to the record since the unappealed 
RO decision rendered in September 1974 is new and material.  
The evidence is duplicative, cumulative, and redundant of 
evidence before the RO at the time of the September 1974 
denial, which showed that the veteran contended that he had 
problems with his left knee during service for which he 
received treatment.  No medical evidence linking a currently 
diagnosed left knee disorder to the veteran's military 
service has been submitted.  None of the evidence added to 
the record is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
veteran's claim for service connection for chondromalacia 
patella of the left knee is not warranted.  


ORDER

Service connection for tinnitus is granted. 

Having determined that new and material evidence has not been 
received, reopening of the claim of entitlement to service 
connection for chondromalacia of the left knee is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


